Citation Nr: 1728874	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  15-24 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to unreimbursed burial expenses, to include as a nonservice-connected death pension benefit.

2.  Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the U.S. Army from August 1951 to May 1953.

This matter comes before the Board of Veteran's Appeals (Board or BVA) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran passed away in March 2009.  The Appellant is the spouse of the deceased Veteran.

In April 2010, the RO reopened the Appellant's prior claim for non-service connected death pension benefits. The decision noted allowable final expenses in the amount of $4,350, and assigned a monthly benefit payment of $661 for April 2009, $386 for May 2009, and $0 for April 2010.  In reaching this decision, the RO noted that the Appellant reported countable income of $11,665 for 2010, in excess of the allowable VA income limit of $7,933 for entitlement to nonservice-connected death pension benefits for a surviving spouse with no dependents.  In November 2010, the Appellant filed a notice of disagreement asserting entitlement to the remaining unreimbursed expenses which totaled $865.   The Appellant's calculation is based on an amendment to the original claim for benefits asserting final expenses in the amount of $5,165.  

In January 2011, the Appellant filed a request for Decision Review Officer (DRO) review of the asserted claim.  A Statement of the case was issued in May 2015 which denied the Appellant's entitlement to burial benefits.  The Appellant filed a VA Form 9 Appeal to the Board of Veterans' Appeals in July 2015.

This matter was certified to the Board in August 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The Veteran passed away in March 2009.  The Appellant is the Veteran's surviving spouse.

2.  An April 2010 decision reopened the Appellant's April 2009 claim for death pension benefits.  The decision counted allowable expenses in the amount of $4,350, which is $865 less than the amount sought by the Appellant.

3.  At the time of April 2010 decision, the Appellant reported countable income of $11,665 for 2010, in excess of the allowable VA income limit of $7,933 for receipt of nonservice-connected death pension benefits for a surviving spouse with no dependents.

4.  Throughout the period on appeal, the Appellant's countable income, minus permitted exclusions, exceeded the maximum annual income allowed for receipt of nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1.  The appellant's annual countable income is a bar to receipt of nonservice-connected death pension benefits.  38 U.S.C.A. §§ 1521 (j), 1522(a), 1541 (West 2014); 38 C.F.R. §§ 3.3 (a) and (b) (4), 3.23, 3.271, 3.272, 3.274 (2014).

2.  The criteria for an award of VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1503 , 5103A (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Entitlement to nonservice-connected death pension benefits

As the RO reopened and considered the claim de novo in its April 2010 decision, the Board may proceed with de novo adjudication of the reopened claim. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death. 38 U.S.C.A. § 1541 (a) (West 2014). An appellant is entitled to such benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements. 38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.3 (b)(4), 3.274 (2016).

In this case, the Veteran had qualifying service of 90 days during a period of war, as he served from August 1951 through May 1953, during the Korean Conflict. The evidence also establishes that the Appellant is the Veteran's surviving spouse.  A "surviving spouse" is defined as a person who was the spouse of a Veteran at the time of the veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101 (3) (West 2014); 38 C.F.R. § 3.50 (2016).  To qualify as a surviving spouse, the person's marriage to the Veteran must meet the requirements of either 38 C.F.R. § 3.1 (j) or 38 C.F.R. § 3.52 (2016).  38 C.F.R. § 3.50 (b) (2016).  Under 38 C.F.R. § 3.1 (j), a marriage is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued." 38 C.F.R. § 3.1 (j) (2016); see also 38 U.S.C. § 103 (c) (West 2014). 

As discussed above, the appellant has submitted proof that the appellant was lawfully married to the Veteran in August 1954.  Accordingly, the appellant qualifies as the "surviving spouse" of the Veteran at the time of his death. 

The last element to determine entitlement to nonservice-connected death pension benefits is whether the appellant's net worth and/or annual income amounts make her ineligible for the claimed benefits.

In order to receive benefits, a claimant must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23 (2016).  See also 38 U.S.C.A. §§ 1502, 1521(j) (West 2014); 38 C.F.R. §§ 3.3 (a), 3.23, 3.274 (2016). In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271 (a).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated. 38 C.F.R. § 3.271 (a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271 (a)(1), (3).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272 ; such income is therefore included as countable income. 

The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); expenses of last illnesses, burials and just debts, and various other inapplicable items.  38 C.F.R. § 3.272 (2016).  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid. 38 C.F.R. § 3.272 (g)(1)(iii).

"Reasonable Maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with a reasonable mode of life. See 38 C.F.R. § 3.250 (b)(1).

The MAPR is published in the Compensation and Pension Service's manual, M21-MR, Part V, Subpart iii, Chapter 1, Section E, Paragraph 29, and is to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21 (2014). In the present case, the MAPR for an otherwise eligible claimant, without a dependent child, for 2010, the year during which the appellant filed her claim to reopen, is $7,933.  Effective December 1, 2011, the MAPR for an eligible claimant without a dependent child was raised to $8,219. On December 1, 2012, the MAPR was raised to $8,359, and on December 1, 2013, it was raised to $8,485.  On December 1, 2014, the MAPR was raised to $8,630, and on December 1, 2016, it was raised to $8,656.  See 38 C.F.R. § 3.23  (a)(5); VA Manual M21-1, Part I, Appendix B. 

For awards of nonservice-connected death pension benefits based on claims received on or after December 10, 2004, the effective date is the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of the claim. 38 C.F.R. § 3.400 (c)(3) (2016).  The appellant filed her claim for nonservice-connected death pension benefits in April 2009.  Hence, the relevant time period for review is from April to the present.

In support of her April 2009 claim, the Appellant submitted a "details of expenses" report that included monthly expenses of $0 for housing, $300 for utilities, $300 for taxes, $150 for home maintenance, $10 for interest and $75 for clothing.  Medical expenses related to a knee surgery were listed as $3,000.  Final medical and burial expenses on behalf of the deceased Veteran totaled $4,460.  The Appellant's statement of income included $1,025 in social security (SSA) benefits, $65 in survivor's benefit from an employment pension, and $7,500 in cash reserves.  In an August 2009 decision, the Appellant's countable income for April 2009 included SSA benefits of $6,556, other retirement income of $780, interest/dividends of $225, continuing medical expenses of $1,156 and last expenses of $4,000.  In May 2009, the Appellant's countable income included SSA benefits of $13,780, other retirement income of $780, interest/dividends of $225, other income of $255, continuing medical expenses of $1,156 and last expenses of $4,000.  Accordingly, benefits were granted in the amount of $427 for April 2009, however, benefits were not allowed for May 2009 because the Appellant's countable income of $10,280 exceeded the maximum income limit of $7,933 for 2008. 

In April 2010, the Appellant submitted an amended accounting of final burial expenses which totaled $5,165.

In RO's April 2010 decision, the Appellant's countable income for April 2009 included SSA benefits of $6,556, other retirement income of $780, and interest/dividends of $28.  Medical expenses were listed as $7,597 and last expenses were noted as $4,460.  Medical expenses of $3,568 were counted as a continuing medical expense effective April 1, 2010.  For the months of May 2009 and April 2010, the Appellant's countable income included SSA benefits of $13,780, other retirement income of $780, interest/dividends of approximately $28, and other income of $255.  An adjustment in the benefits awarded was made as follows: $661 for April 2009, $386 for May 2009, and $0 April 2010 because the Appellant's countable income of $11,665 exceeds the maximum income limit of $7,933.

Although certain expenses may be used to reduce the income considered for eligibility for nonservice-connected death pension benefits, the appellant has not reported any expenses which would further reduce her countable income.  The evidence of record indicates that the Appellant submitted medical expense reports for following periods, March 2009 through March 2010, April 2010 through March 2011, April 2011 through March 2012.  The total of medical expenses for the aforementioned years is $7,280, $7,774, $7,994 respectively.  Per the April 2010 RO decision, $7,597 in medical expenses were allowed in the original period ending in April 2009, of which $3,568 was counted as a continuing medical expense as of April 1, 2010.  For the period April 2010 through March 2011 the Appellant's medical expenses presumptively increased by $177 and $397 respectively.   Even assuming the expense increases for the aforementioned years and applying the eligible claimant income increase for the same years, the Appellant's countable income continues to exceed the maximum income limit.

As the appellant's countable income remains in excess of the MAPR for all periods beginning in April 2010, the Board finds that the appellant's income is a bar to VA nonservice-connected death pension benefits.

The Board recognizes the appellant's belief that she needs and is entitled to death pension benefits; however, the evidence of record does not support a legal basis for a favorable action with regard to the appellant's claim. The appellant's countable income exceeds the MAPR for the 2010 year, and each year since then. Thus, the preponderance of the evidence is against the Appellant's claim and reasonable doubt does not apply. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  The Appellant's claim for entitlement to unreimbursed burial expenses, to include nonservice-connected death pension benefits is denied. 

Entitlement to non-service connected burial benefits

The Veteran served on active duty from August 1951 through May 1953.  He died in March 2009 at a non-VA medical facility.  The death certificate indicates his primary cause of death was respiratory failure with secondary causes listed as advanced Parkinson's disease and Alzheimer's disease.  In April 2009, the appellant submitted an application for burial benefits, which indicates unreimbursed final expenses of $4,460.  Subsequently, the appellant submitted amended amounts totaling $5,165.  In an April 2009 correspondence, the Appellant was granted burial benefits in the amount of $4,350.  The appellant contends that she is entitled to benefits in the amount of her unreimbursed expenses of $865.00.

In order to qualify for reimbursement of burial expenses for a non-service-connected death, the law provides that a Veteran must (a) have been in receipt of pension or compensation, or (b) have an original or reopened claim pending before VA that contains sufficient evidence to establish entitlement to compensation, or (c) the body of the deceased must be held by a state without next of kin to claim the body or resources in the estate to cover burial expenses.  38 U.S.C.S. § 2302(a); 38 C.F.R. § 3.1600(b) (2009).  Burial benefits may also be paid if a person dies from non-service-connected causes while hospitalized by VA. 38 C.F.R. § 3.1600(c) (2009); 38 U.S.C.S. § 1701(3) and (4). 

Alternatively, a burial allowance may be paid if a Veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C.A. § 2303 (a); 38 C.F.R. §§ 3.1600 (c), 3.1605 (now 38 C.F.R. § 3.1706 (b), (d)). 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the Veteran's body. 38 U.S.C.A. § 2304 (west 2014); 38 C.F.R. § 3.1703 (a) (2016).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600 (f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a Veteran's body to the place of burial when the Veteran dies while properly hospitalized by VA, or for burial in a national cemetery. 38 C.F.R. § 3.1703 (a) (2016). 

In this case, the Appellant's claim for nonservice-connected burial benefits was timely filed in April 2009; however, the Board finds the criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1705 and § 3.1708 are not met.  First, it is not shown that the Veteran was receiving VA compensation or pension benefits.  In fact, the record fails to show that the Veteran was suffering from a service-connected disability at the time of his death.  Second, the record also does not show that the Veteran had a pending claim for compensation or pension at the time of his death or that he had ever filed such a claim. Third, although service department records show the deceased was a Veteran of the Korean War, he was not shown to have been discharged or released from active service for a disability incurred or aggravated in the line of duty, and the evidence does not indicate that the Veteran was without any next of kin, especially as the appellant in this case is his surviving spouse. 

Finally, although the Veteran's death certificate shows that he passed away while hospitalized in a non-VA facility, there is no evidence that the hospitalization occurred with prior VA authorization or at VA expense for the purpose of examination, treatment, or care.  Therefore, burial benefits are not warranted on the foregoing bases.

While the Board sympathizes with the Appellant's loss and acknowledges the Veteran's honorable service to our country; as a matter of law, entitlement to VA burial benefits is not warranted in this case. Sabonis v. Brown, 6 Vet. App. 426   (1994).


ORDER

Entitlement to unreimbursed burial expenses, to include as a nonservice-connected death pension benefit is denied.

Entitlement to reimbursement of burial expenses is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


